Reasons for Allowance
Claim 3 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a method fishing using an outrigger as claimed in detail, especially the steps of removing the returning length of the continuous loop of cord from each radially threadable line guide; detaching the outrigger line loop assembly from the telescoping pole; extending the length of the extended telescoping pole by adding a first additional telescoping pole section; and providing a second outrigger line loop assembly where the continuous loop of cord has a going length and a returning length, where each the going length and returning length are approximately the same as the length of the extended telescoping pole including the first additional telescoping pole section.
Yohe (US 3063668) in view of Kruse (US 2319462) and Jarrell (US 10327434) teach a similar method as the claimed invention. However, Yohe in view of Kruse and Jarrell lacks the steps of removing the returning length of the continuous loop of cord from each radially threadable line guide; detaching the outrigger line loop assembly from the telescoping pole; extending the length of the extended telescoping pole by adding a first additional telescoping pole section; and providing a second outrigger line loop assembly where the continuous loop of cord has a going length and a returning length, where each the going length and returning length are approximately the same as the length of the extended telescoping pole including the first additional telescoping pole section. Thus, the prior art does not fairly teach these features as specifically required by the method. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643